MEMORANDUM ***
Manjit Singh, a native and citizen of India, petitions for review of the Board of *592Immigration Appeals’ order affirming an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the Id’s adverse credibility determination because Singh’s testimony and asylum application are inconsistent with his asylum interview regarding the number of times he was arrested in India. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Singh is not eligible for asylum.
Because Singh fails to establish eligibility for asylum, he also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, the record does not compel the conclusion that it is more likely than not that Singh will be tortured upon returning to India. See Singh v. Gonzales, 439 F.3d 1100,1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.